ACCEPTED
                                                                                          03-13-00025-CV
                                                                                                 4518691
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     3/16/2015 5:00:18 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                             The Chimene Law Firm
                                                                    2827 Linkwood
                                                              Houston,   TX. 77027
                                                                     RECEIVED  IN
                                                                3rd COURT OF APPEALS
                                                             michelec@airmail.net
                                                                    AUSTIN, TEXAS
                                                                 3/16/2015 5:00:18 PM
                                  March 16, 2015                   JEFFREY D. KYLE
                                                                         Clerk

Clerk
209 West 14th St., Rm. 101
Austin, TX 78701

             Re: Case No. 03-13-00025; Jerry Scarbrough, et al v. Helen Purser,
             et al.; On appeal to the Third Court of Appeals, Austin, Texas

Dear Sir:

      Enclosed please find three paper copies of the brief of Melissa Deaton and
Denise Steele in this case. I apologize for the confusion that delayed this delivery.

      I do not believe these parties did a Reply Brief.

      Thank you for your usual courtesies in this matter.

                                                            Regards,
                                                            /s/ MB CHIMENE
                                                            Michele Barber Chimene


Cc:   Jeff Ray
      Jack R. Crews
      Daryl Moore
      The above-signed certifies that these three
      parties have been served with a copy of this letter
      via email and ECF on the above date

      /s/ MB CHIMENE